Exhibit 10.1

   

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of July 7, 2017 among Kona Grill, Inc., a
Delaware corporation (the “Borrower”), the Lenders (as defined below) party
hereto and KeyBank National Association, as the administrative agent (the
“Administrative Agent”).

 

RECITALS:

 

A.     The Borrower, the Administrative Agent and the lenders from time to time
party thereto (the “Lenders”) are parties to the Second Amended and Restated
Credit Agreement, dated as of October 12, 2016 (as previously amended and as the
same may from time to time be further amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).

 

B.     The Borrower, the Administrative Agent and the Lenders party hereto
desire to (i) reduce the Revolving Commitments from $45,000,000 to $30,000,000
and (ii) amend the Credit Agreement to modify certain provisions thereof as set
forth herein.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

 

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

 

Section 2. Amendments.

 

2.1     New Definitions. Section 1.01 of the Credit Agreement is hereby amended
to add the following new definitions thereto:

 

(i)     “Amendment No. 2” means Amendment No. 2 to Second Amended and Restated
Credit Agreement, dated as of July 7, 2017, among the Borrower, the
Administrative Agent and the Lenders party thereto.

 

(ii)     “Amendment No. 2 Effective Date” means June 30, 2017.

 

(iii)     “Extension Notice” has the meaning provided in Section 2.17.

 

2.2     Amendments to Certain Definitions.

 

(i)     Section 1.01 of the Credit Agreement is hereby amended by deleting the
term “Non-Extending Lender”.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     The table in clause (ii) of the definition of “Applicable Margin” is
hereby deleted in its entirety and replaced with the following:

 

Leverage Ratio

Applicable Margin

for Base Rate Loans

Applicable Margin for

LIBOR Rate Loans

Greater than or equal to 4.75 to 1.00

300.0 bps

400.0 bps

Greater than or equal to 3.50 to 1.00 but less than 4.75 to 1.00

250.0 bps

350.0 bps

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

200.0 bps

300.0 bps

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

175.0 bps

275.0 bps

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

125.0 bps

225.0 bps

Less than 2.00 to 1.00

100.0 bps

200.0 bps

 

 

(iii)     The definition of “Consolidated EBITDAR” is hereby amended and
restated as follows:

 

“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period, plus, without duplication, in each case only to the extent deducted in
determining such Consolidated Net Income, (A) (i) Consolidated Interest Expense
for such period, (ii) Consolidated Depreciation and Amortization Expense for
such period, (iii) Consolidated Tax Expense for such period, (iv) Consolidated
Rental Expense for such period, (v) the aggregate amount of non-cash expenses
relating to stock-based compensation reducing Consolidated Net Income, (vi)
pre-opening store expenses paid in cash in an aggregate amount not to exceed
$550,000 plus all non-cash pre-opening store expenses, in each case per
leasehold location for such period, (vii) lease termination, asset write-off and
exit costs associated with restaurant closures or the termination of a
previously signed lease reasonably acceptable to the Administrative Agent and
(viii) losses on sales of assets and losses that are properly classified under
GAAP as extraordinary and other non-recurring non-cash losses less (B) gains on
sales of assets and gains that are properly classified under GAAP as
extraordinary and other non-recurring non-cash gains, all as determined for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;
provided, however, that Consolidated EBITDAR for any Testing Period shall (y)
include the Consolidated EBITDAR for any Person or business unit that has been
acquired by the Borrower or any of its Subsidiaries for any portion of such
Testing Period prior to the date of acquisition, so long as such Consolidated
EBITDAR has been verified by appropriate audited financial statements or other
financial statements reasonably acceptable to the Administrative Agent and (z)
exclude the Consolidated EBITDAR for any Person or business unit that has been
disposed of by the Borrower or any of its Subsidiaries, for the portion of such
Testing Period prior to the date of disposition in any twelve-month period.

 

(iv)     The definition of “Consolidated Rental Expense” is hereby amended and
restated as follows:

 

“Consolidated Rental Expense” means, for any period, the aggregate amount of all
fixed payments paid in cash that the Borrower and its Subsidiaries are required
to make as lessee under, or by the terms of, any lease of real property during
such period; provided, however, that Consolidated Rental Expense for any period
shall exclude the payments associated with any leased real property for which
the Borrower and its Subsidiaries has terminated the lease applicable to such
leased real property as of the last day of such period so long as no payments
are made (or required to be made) by the Borrower or its Subsidiaries after the
date such lease is terminated.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(v)     The definition of “Maturity Date” is hereby amended and restated as
follows

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, October
12, 2019, subject to the extension thereof pursuant to Section 2.17, (b) with
respect to the Initial Term Facility, October 12, 2019, subject to the extension
thereof pursuant to Section 2.17, and (c) with respect to any Incremental Term
Facility, as determined in accordance with Section 2.16, provided that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

(vi)     The definition of “Revolving Facility Termination Date” is hereby
amended and restated as follows:

 

“Revolving Facility Termination Date” means the earlier of (i) October 12, 2019,
subject to the extension thereof pursuant to Section 2.17, or (ii) the date that
the Commitments have been terminated pursuant to Section 8.02.

 

(vii)     The definition of “Total Revolving Commitment” is hereby amended and
restated as follows:

 

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Revolving Lenders as the same may be decreased pursuant to Section 2.11(b) or
increased pursuant to Section 2.16. As of the Amendment No. 2 Effective Date,
the amount of the Total Revolving Commitment is $30,000,000.

 

2.3     Amendment to Section 2.12(b)(i). The table set forth in Section
2.12(b)(i) of the Credit Agreement is hereby amended and restated as follows:

 

Fiscal Quarter Ending

Repayment Percentage

December 31, 2016

1.25%

March 31, 2017

June 30, 2017

September 30, 2017

December 31, 2017

1.25%

1.25%

1.25%

1.25%

March 31, 2018

June 30, 2018

September 30, 2018

December 31, 2018

1.25%

1.25%

1.25%

1.875%

March 31, 2019

June 30, 2019

September 30, 2019

1.875%
1.875%

1.875%

Maturity Date with respect to the Initial Term Loans

All outstanding principal amount of the Initial Term Loans

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

; provided, however, that if the Maturity Date is extended pursuant to Section
2.17, the foregoing table shall be automatically replaced with the following:

 

Fiscal Quarter Ending

Repayment Percentage

December 31, 2016

1.25%

March 31, 2017

June 30, 2017

September 30, 2017

December 31, 2017

1.25%

1.25%

1.25%

1.25%

March 31, 2018

June 30, 2018

September 30, 2018

December 31, 2018

1.25%

1.25%

1.25%

1.875%

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

1.875%
1.875%

1.875%

1.875%

March 31, 2020

June 30, 2020

September 30, 2020

1.875%
1.875%

1.875%

Maturity Date with respect to the Initial Term Loans

All outstanding principal amount of the Initial Term Loans

 

 

2.4     Amendment to Section 2.17. Section 2.17 of the Credit Agreement is
hereby amended and restated as follows:

 

Section 2.17     Maturity Extension.   At least 30 days prior to the existing
Maturity Date, the Borrower may request an extension to both the Revolving
Facility Termination Date and the Maturity Date to October 12, 2020 by
delivering a written extension notice to the Administrative Agent and the
Lenders (such notice, the “Extension Notice”). The Borrower shall certify in
such Extension Notice that (i) as of and on such date, no Default or Event of
Default has occurred and is continuing, (ii) the representations and warranties
of each Credit Party set forth in this Agreement and the other Loan Documents
are true and correct in all material respects (or in the case of any
representation and warranty that is already subject to a materiality qualifier,
true and correct) on and as of such date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties continue to be true and correct
in all material respects (or in the case of any representation and warranty that
is already subject to a materiality qualifier, true and correct) as of such
specified earlier date, (iii) the pro forma Leverage Ratio of the Borrower as of
such date is not greater than 4.25 to 1.00, (iv) the Borrower is in pro forma
covenant compliance with Section 7.07 after giving effect to covenant
modifications set forth therein to occur upon such extension, and (v) the
calculations attached thereto evidence compliance with the conditions set forth
in clauses (iii) and (iv) hereof. Upon satisfaction of the foregoing, the
Administrative Agent shall so notify the Borrower, and the Revolving Facility
Termination Date and the Maturity Date shall be extended to October 12, 2020 and
all references in the Loan Documents to the “Revolving Facility Termination
Date” and the “Maturity Date” shall refer to the Revolving Facility Termination
Date and the Maturity Date as so extended. For the avoidance of doubt, the
Revolving Facility Termination Date and the Maturity Date may be extended
pursuant to this Section 2.17 on not more than one occasion during the term of
this Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

2.5     Amendment to Section 7.07. Section 7.07 of the Credit Agreement is
hereby amended and restated as follows:

 

Section 7.07     Financial Covenants.

 

(a)     Leverage Ratio. The Credit Parties will not permit the Leverage Ratio of
the Credit Parties and their Subsidiaries to be greater than the maximum ratio
specified below at any time during the fiscal quarter ended on the date set
forth opposite such maximum ratio:

 

Fiscal Quarter

Maximum Leverage Ratio

June 30, 2017

5.50 to 1.00

September 30, 2017

5.50 to 1.00

December 31, 2017

5.50 to 1.00

March 31, 2018

5.25 to 1.00

June 30, 2018

5.25 to 1.00

September 30, 2018

5.25 to 1.00

December 31, 2018

5.25 to 1.00

March 31, 2019 and each fiscal quarter thereafter

5.00 to 1.00

 

 

Notwithstanding anything to the contrary in this Section 7.07(a), if (x) the
Borrower declares, pays or makes any Restricted Payment pursuant to Section
7.06(d) or (y) the Borrower extends the Maturity Date pursuant to Section 2.17
or if the Maturity Date is extended beyond October 12, 2019, effective
immediately upon the declaration, payment or making of such Restricted Payment
or such extension and thereafter during the term of this Agreement, the Credit
Parties will not permit at any time the Leverage Ratio of the Credit Parties and
their Subsidiaries to be greater than 4.25 to 1.00.

 

(b)     Fixed Charge Coverage Ratio. The Credit Parties will not permit at any
time the Fixed Charge Coverage Ratio of the Credit Parties and their
Subsidiaries to be less than the minimum ratio specified below at any time
during the fiscal quarter ended on the date set forth opposite such minimum
ratio:

 

Fiscal Quarter

Minimum Fixed Charge Coverage Ratio

June 30, 2017

1.25 to 1.00

September 30, 2017

1.20 to 1.00

December 31, 2017

1.20 to 1.00

March 31, 2018

1.20 to 1.00

June 30, 2018

1.20 to 1.00

September 30, 2018

1.20 to 1.00

December 31, 2018

1.20 to 1.00

March 31, 2019 and each fiscal quarter thereafter

1.30 to 1.00

 

 

Notwithstanding anything to the contrary in this Section 7.07(b), if the
Borrower declares, pays or makes any Restricted Payment pursuant to Section
7.06(d), effective immediately upon the declaration, payment or making of such
Restricted Payment and thereafter during the term of this Agreement, the Credit
Parties will not permit at any time the Fixed Charge Coverage Ratio of the
Credit Parties and their Subsidiaries to be less than 1.50 to 1.00.

 

 
-5-

--------------------------------------------------------------------------------

 

 

2.6     Amendment to Schedule 1. The column “Revolving Commitment” set forth on
Schedule 1 of the Credit Agreement is hereby amended and restated as follows:

 

Lender

Revolving
Commitment

KEYBANK NATIONAL ASSOCIATION

$17,500,000

ZB N.A. DBA ZIONS FIRST NATIONAL BANK

$12,500,000

All Lenders Total

$30,000,000

 

Section 3. Effectiveness.

 

3.1     Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

 

(i)     Amendment Executed. This Amendment shall have been executed by the
Borrower, each Subsidiary Guarantor, the Administrative Agent and the Required
Lenders, and counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

 

(ii)      Officer’s Certificate. The Administrative Agent shall have received an
Officer's Certificate from the Borrower certifying that, after giving effect to
this Amendment, (a) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date and the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties shall have been true and correct in all material respects as of the
date when made, and (b) no Default or Event of Default has occurred and is
continuing.

 

(iii)     Fees and Expenses. The Administrative Agent shall have received (a)
all expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent) in connection with the preparation, negotiation and
effectiveness of this Amendment, (b) all fees payable by the Borrower pursuant
to the Engagement Letter, dated as of July 7, 2017, between the Administrative
Agent and the Borrower, and (c) any other amounts due and payable by the
Borrower under the Credit Agreement on or prior to the date hereof.

 

(iv)     Other Matters. The Borrower and each Subsidiary Guarantor shall have
provided such other items and shall have satisfied such other conditions as may
be reasonably required by the Administrative Agent.

 

3.2     Amendment Effective Date. This Amendment shall be effective as of June
30, 2017 (the “Amendment Effective Date”) upon the satisfaction of the
conditions precedent set forth above. Unless otherwise specifically set forth
herein, each of the amendments and other modifications set forth in this
Amendment shall be effective on and after the Amendment Effective Date.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

Section 4. Miscellaneous.

 

4.1     Representations and Warranties. The Borrower and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(i)     the Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;

 

(ii)     the officers executing this Amendment on behalf of the Borrower and
each Subsidiary Guarantor have been duly authorized to execute and deliver the
same and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

 

(iii)     the execution and delivery hereof by the Borrower or each Subsidiary
Guarantor and the performance and observance by the Borrower and each Subsidiary
Guarantor of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any Subsidiary Guarantor or any law
applicable to the Borrower or any Subsidiary Guarantor or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Borrower or such Subsidiary
Guarantor;

 

(iv)     immediately after giving effect to this Amendment, no Default or Event
of Default exists under the Credit Agreement, nor will any occur immediately
after the execution and delivery of this Amendment or by the performance or
observance of any provision hereof;

 

(v)     neither the Borrower nor any Subsidiary Guarantor has any claim or
offset against, or defense or counterclaim to, any obligations or liabilities of
the Borrower or such Subsidiary Guarantor under the Credit Agreement or any
other Loan Document;

 

(vi)     this Amendment constitutes a valid and binding obligation of the
Borrower and each Subsidiary Guarantor in every respect, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies; and

 

(vii)     each of the representations and warranties set forth in Article V of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

 

4.2     Credit Agreement Unaffected. Each reference to the Credit Agreement or
in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

 

4.3     Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by
signing this Amendment:

 

(i)     consents and agrees to and acknowledges the terms of this Amendment;

 

(ii)     acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment;

 

 
-7-

--------------------------------------------------------------------------------

 

 

(iii)     represents and warrants to the Administrative Agent and the Lenders
that all representations and warranties made by such Subsidiary Guarantor and
contained in this Amendment or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the Amendment
Effective Date to the same extent as though made on and as of the Amendment
Effective Date, except to the extent that any thereof expressly relate to an
earlier date; and

 

(iv)     acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (B) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.

 

4.4     Waiver. The Borrower and each Subsidiary Guarantor, by signing below,
hereby waives and releases the Administrative Agent and each of the Lenders and
their respective Related Parties from any and all claims, offsets, defenses and
counterclaims of which the Borrower and any Subsidiary Guarantor is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

4.5     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend, or otherwise affect the rights and remedies of the Lenders or
the Administrative Agent under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective solely with respect to the matters expressly referred to herein.

 

4.6     Entire Agreement. This Agreement, together with the Credit Agreement and
the other Loan Documents integrate all the terms and conditions mentioned herein
or incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

 

4.7     Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

4.8     Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

 
-8-

--------------------------------------------------------------------------------

 

 

4.9     JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

 
-9-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

KONA GRILL, INC., as the Borrower

       

By:

/s/ Berke Bakay     Name:   Berke Bakay     Title:    Chief Executive Officer
and President

 

 


--------------------------------------------------------------------------------

 

 



 

KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent and as a Lender

       

By:

/s/ Marianne T. Meil    

Name: Marianne T. Meil

    Title: Senior Vice President



 

 


--------------------------------------------------------------------------------

 

  



  ZB, N.A. DBA ZIONS FIRST NATIONAL BANK, as a Lender        

By:

/s/ Adam Whitefield      Name:   Adam Whitefield     Title:    Vice President



 

 


--------------------------------------------------------------------------------

 

  

Each of the undersigned acknowledge the terms of and consent to the foregoing:

 

KONA RESTAURANT HOLDINGS, INC.,

KONA SUSHI, INC.,

KONA MACADAMIA, INC.,

KONA BALTIMORE, INC.,

KONA GRILL INTERNATIONAL HOLDINGS, INC.,

KONA GRILL INTERNATIONAL, INC.,

KONA GRILL PUERTO RICO, INC.,

   each as a Subsidiary Guarantor

 

 

By: /s/ Berke Bakay                      

Name: Berke Bakay

Title: President

 

 

KONA TEXAS RESTAURANTS, INC.,

   as a Subsidiary Guarantor

 

 

By: /s/ Christi Hing                   

Name: Christi Hing

Title: Secretary

 